UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):Nov. 21, 2011 Northumberland Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 333-165373 98-0628594 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification Number) 701 N. Green Valley Pkwy, #200-258, Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 335-0356 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On November 21, 2011 the Company filed its quarterly report on Form 10-Q for the period ended September 30, 2011 with the United States Securities and Exchange Commission.This filing was consummated before the Company’s auditors had formally authorized the filing to be made.Therefore, the Company’s management has determined that the previously issued financial statements included in our quarterly report on Form 10-Q for the period ended September 30, 2011 should no longer be relied upon. The Company intends to file its reviewed financial statements for the period ended September 30, 2011, with proper authorization from our independent auditors as soon as practicable. The Company has informed Sadler, Gibb & Associates, LLC, the Company's independent registered public accounting firm of the matters disclosed in this filing, and has included as an exhibit to this 8-K filing the acknowledgement of Sadler, Gibb & Associates. Item 9.01 Financial Statements and Exhibits Exhibits No. Exhibits Sadler, Gibb & Associates Letter SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly cause this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated Nov. 22,2011 Northumberland Resources, Inc. By:/s/ Fortunato Villamagna Fortunato Villamagna, President EXHIBIT INDEX No. Exhibits Sadler, Gibb & Associates Letter
